Citation Nr: 1009871	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  05-30 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant served on active duty from August 1968 to March 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision 
issued by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) located in Albuquerque, New Mexico that 
denied the appellant's claims of entitlement to an increased 
rating for his posttraumatic stress disorder and a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU).

The Board notes that the issue of entitlement to a TDIU was 
not certified to the Board by the RO.  However, the issue of 
whether entitlement to TDIU is warranted as a result of the 
PTSD is part and parcel of the increased rating claim.  See 
Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issues 
on appeal are as noted on the title page. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issues on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case remanded to the Appeals Management Center 
(AMC)/RO for action as described below.

Review of the evidence of record reveals that the appellant 
was last afforded a VA psychiatric examination in August 
2004.  That August 2004 VA examination yielded a diagnosis of 
PTSD which was characterized as moderate to severe.  In 
providing an Axis I diagnosis of PTSD, the examiner also 
diagnosed the appellant with cognitive impairment related to 
brain injury.  The examiner assigned the appellant a Global 
Assessment of Functioning (GAF) score of 50 and indicated 
that this score was due to the PTSD.  The examiner also noted 
that the main impact on the appellant's functioning since 
2002 had been the head injury with its associated severe 
cognitive impairment and cerebral dysfunction and indicated 
that the head injury sequelae were the primary contributors 
to the appellant's isolation, irritability and inability to 
undertake gainful employment.

A June 2005 written statement from the appellant's VA 
psychiatrist indicates that the appellant's PTSD had worsened 
since the April 2002 head injury.  The doctor also stated 
that the appellant was severely impaired in all aspects of 
his life.  A March 2007 written statement from a social 
worker who worked with the appellant indicates that the 
appellant's PTSD symptoms included extreme mood swings, angry 
outbursts and memory loss.  The appellant wrote, in a letter 
dated in May 2008, that thoughts of suicide were always in 
his mind.

The evidence of record indicates that the appellant's 
service-connected PTSD may have increased in severity since 
the most recent VA examination in August 2004.  In addition, 
the evidence of record does not provide a basis for the Board 
to distinguish between symptoms of the appellant's service-
connected PTSD and other diagnosed psychiatric disorders that 
may be present, including the traumatic brain injury with 
early dementia that was diagnosed in a VA facility in March 
2004.  When it is not possible to separate the effects of a 
service-connected psychiatric disorder from a nonservice-
connected psychiatric disorder, 38 C.F.R. § 3.102 (requiring 
favorable resolution of reasonable doubt) dictates that all 
signs and symptoms be attributed to the service-connected 
psychiatric disorder.  Mittleider v. West, 11 Vet. App. 181, 
182 (1998).  Therefore, the Board finds that another VA 
examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Furthermore, the appellant has continued to contend that he 
has been unable to work for many years due to his PTSD.  
Until a rating decision that granted service connection for 
hearing loss was issued in March 2007, the appellant's only 
service-connected disability was PTSD.  As previously noted, 
the issue of whether entitlement to TDIU is warranted as a 
result of the PTSD disability is part and parcel of the 
increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 
447 (2009).    For these reasons, the Board finds that an 
examination which specifically addresses the impact of the 
appellant's service-connected PTSD on his employability is 
necessary in deciding this claim.

In addition, the appellant has received treatment for his 
PTSD at private and VA facilities.  As this could reflect the 
extent and severity of the PTSD disability, VA is therefore 
on notice of records that may be probative to the claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The AMC/RO should 
obtain all of the relevant private and VA treatment records 
generated since 2004 not already of record and associate said 
records with the claims file.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Court has stated that the Board's task is to 
make findings based on evidence of record - not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  
Thus, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED for the following:

1.  The AMC/RO must ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A, the implementing regulations found 
at 38 C.F.R. § 3.159, and any other 
applicable legal precedent have been 
accomplished. 

2.  The AMC/RO must contact the appellant 
and obtain the names and addresses of all 
medical care providers (private, VA or 
other government) who have treated him 
for his PTSD since 2004.  After securing 
the necessary release(s), the AMC/RO must 
obtain all associated records.  

3.  To the extent an attempt to obtain 
any of these records is unsuccessful, the 
claims files should contain documentation 
of the attempts made.  The appellant 
should also be informed of the negative 
results and be given opportunity to 
secure the records.

4.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should schedule the appellant for 
a VA psychiatric examination in order to 
determine the nature and extent of his 
service-connected PTSD, to include the 
effect of his service-connected PTSD on 
his employability.  All appropriate 
testing should be accomplished.

The claims files must be made available 
to the examiner for review in conjunction 
with the examination.  The psychiatrist 
should review the appellant's entire 
psychiatric history in order to construct 
an overall picture of his psychiatric 
status over the years.  Distinctions 
between service and non-service-connected 
psychiatric disorders should be noted.

To the extent possible, the psychiatrist 
should indicate the historical degree of 
impairment due to the service-connected 
PTSD disability, as opposed to the 
impairment due to other psychiatric 
disorders and/or physical disabilities, 
including organic brain syndrome and 
traumatic brain injury with early 
dementia.  The psychiatrist should 
express an opinion as to what portion of 
the appellant's psychiatric 
symptomatology is attributable to only 
his service-connected PTSD disability and 
what portion is attributable to non-
service-connected pathology.  

Based on a review of the claims files and 
the examination findings, the examiner is 
in particular requested to offer an 
opinion regarding the severity of each 
diagnosed psychiatric disorder and the 
extent to which each diagnosed 
psychiatric disorder affects the 
appellant's ability to work.  The 
examiner should describe how the symptoms 
of the service-connected PTSD disability 
have affected the appellant's social and 
industrial capacity since 2004.  The 
examiner should describe in detail the 
impact that the appellant's service-
connected disabilities have on his 
employability as opposed to the impact 
his non-service-connected conditions have 
on his employability.

If the impairment associated with the 
service-connected PTSD disability cannot 
be distinguished from that caused by any 
non-service-connected condition, the 
examiner should so state and explain the 
reasons for that conclusion.

The examining psychiatrist should provide 
a Global Assessment of Functioning (GAF) 
Score indicating the level of impairment 
produced by the service-connected PTSD 
disability for the years from 2004 to the 
present.  

Based on examination findings and review 
of the record, the examiner should offer 
an opinion as to whether it is at least 
as likely as not that the appellant's 
service-connected PTSD, without regard to 
his non service-connected disabilities, 
or his age, renders him unable to secure 
and follow a substantially gainful 
occupation.  

Note: As used above, the term "at least 
as likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.

If any opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so 
specify in the report, and explain why 
this is so.

5.  Upon receipt of the examination 
report, the AMC/RO should conduct a 
review to verify that all requested 
opinions have been provided.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the examiner 
for corrections or additions.  See 
38 C.F.R. § 4.2.

6.  Thereafter, the AMC/RO should re-
adjudicate the two claims on appeal.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories.

7.  If any benefit sought on appeal 
remains denied, the appellant should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

